AMENDMENT NO. 4 TO CONVERTIBLE PROMISSORY NOTE This Amendment No. 4 to Convertible Promissory Note (the “Amendment”) is entered into as of March 9, 2016 by and between ImageWare Systems, Inc., a Delaware corporation (the “Company”), and Neal I. Goldman, or his registered assigns (“Holder”). Unless otherwise specified herein, all capitalized terms set forth in this Amendment shall have the meanings ascribed to them in the Note. RECITALS WHEREAS, On March 27, 2013, the Company issued to Holder a Convertible Promissory Note (the “Note”) in the principal amount of $2.5 million. A copy of the Note is attached hereto as Exhibit A, which Note was amended pursuant to Amendment No. 1 to Convertible Promissory Note, dated March 12, 2014 (“Amendment No. 1”), Amendment No. 2 to Convertible Promissory Note, dated April 23, 2014 (“Amendment No. 2”), and Amendment No. 3 to Convertible Note, dated December 8, 2014 (“Amendment No. 3”) (together, the “Note Amendments”); and WHEREAS, Holder and the Company now desire to amend the Note, as amended by the Note Amendments, to (i) extend the Maturity Date, as defined in the Note, and (ii) to amend the Conversion Price, as defined in the Note, each as more particularly set forth in this Amendment. AGREEMENT NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the undersigned parties agree as follows: 1.
